Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

        THIS AGREEMENT dated as of the 2nd day of February 2009, to be effective
as of the 10th day of February 2009, by and between, AspenBio Pharma, Inc., a
Colorado corporation (the “Employer” or “Company”) and Robert F. Caspari, MD
(the “Executive”). In consideration of the mutual covenants contained in this
Agreement, the Employer agrees to employ the Executive and the Executive agrees
to be employed by the Employer upon the terms and conditions hereinafter set
forth.

ARTICLE 1
TERM OF EMPLOYMENT

         1.1        Initial Term.   The initial term of employment hereunder
shall commence as of the effective day first written above (“Commencement Date”)
and shall continue for a period of one year from that date, unless terminated
earlier as provided under Article 5.

         1.2        Renewal; Non- Renewal Benefits to Executive.   At the end of
the initial term of this Agreement, and on each anniversary thereafter, the term
of Executive’s employment shall be automatically extended one additional year
unless, at least 30 days prior to such anniversary, the Executive shall have
delivered to the Employer written notice that the term of the Executive’s
employment hereunder will not be extended. The Employer shall have the right to
provide such non-renewal notice to Executive, on the same terms and conditions.

ARTICLE 2
DUTIES OF THE EXECUTIVE

         2.1        Duties.   The Executive shall be employed with the titles of
Chief Operating Officer and Chief Medical Officer, with responsibilities and
authorities as are customarily performed by such position including, but not
limited to those duties as may from time to time be assigned to Executive by the
Board of Directors of Employer. Executive’s responsibilities and authorities for
operating policies and procedures are subject to the general direction and
control of the Board of Directors.

         2.2        Extent and Place of Duties.   Executive shall devote working
time, efforts, attention and energies to the business of the Employer on a full
time basis working out of the Castle Rock, CO, offices of the Company in
addition to regular trips for business and meetings on behalf of the Company.

ARTICLE 3
COMPENSATION OF THE EXECUTIVE

         3.1        Salary.   As compensation for services rendered under this
Agreement, the Executive will receive a salary of $250,000 per year. Executive’s
salary is payable in accordance with Employer’s normal business practices. The
parties agree that the salary and compensation package will be reviewed at the
end of the initial year by the Compensation Committee of the Board of Directors.

         3.2        Benefits.   Executive shall be entitled to participate in
all of Employer’s employee benefit plans and employee benefits, including any
retirement, pension, profit-sharing, stock option, insurance, hospital or other
plans and benefits which now may be in effect or which may hereafter be adopted,
it being understood that Executive shall have the same rights and privileges to
participate in such plans and benefits as any other executive employee during
the term of this Agreement. Participation in any benefit plans shall be in
addition to the compensation otherwise provided for in this Agreement.

--------------------------------------------------------------------------------



         3.3        Expenses.   Executive shall be entitled to prompt
reimbursement for all reasonable expenses incurred by Executive in the
performance of his duties hereunder.

         3.4        Employee Stock Options.   Upon the Commencement Date of this
Agreement Executive shall be granted 300,000 options to purchase common stock of
the Company at the market price on the date of such grant. Such options shall be
under the Company’s 2002 Stock Incentive Plan, as amended and may consist of a
combination of Incentive and non-qualified options as are to be determined. Such
options will be subject to the provisions of the Company’s 2002 Stock Incentive
Plan.

ARTICLE 4
NON-COMPETITION; CONFIDENTIALITY

         4.1        During the term of this Agreement, the Executive may make
passive investments in companies involved in industries in which the Company
operates, provided any such investment does not exceed a 5% equity interest,
unless Executive obtains consent to acquire an equity interest exceeding 5% by a
vote of a majority of the directors.

         4.2        During the term of this Agreement the Executive may maintain
any existing outside Board member positions and that, subject to Aspen Board
approval, which will not be unreasonably withheld, the Executive could join
additional non-competitive Boards as an Independent Board member as well, not to
exceed a total of two boards.

         4.3        Except as provided in this Section 4 hereof, the Executive
may not participate in any business or other areas of business in which the
Company is engaged during the term of this Agreement except those he is
currently engaged in or through and on behalf of the Company, without the
consent from a majority of the directors.

         4.4        a.    The Executive recognizes and acknowledges that the
information, business, list of the Employer’s customers and any other trade
secret or other secret or confidential information relating to Employer’s
business as they may exist from time to time are valuable, special and unique
assets of Employer’s business. Therefore, Executive agrees as follows:

                          (1)            That Executive will hold in strictest
confidence and not disclose, reproduce, publish or use in any manner, whether
during or subsequent to this employment, without the express authorization of
the Board of Directors of the Employer, any information, business, customer
lists, or any other secret or confidential matter relating to any aspect of the
Employer’s business, except as such disclosure or use may be required in
connection with Executive’s work for the Employer.

                          (2)            That upon request or at the time of
leaving the employ of the Employer the Executive will deliver to the Employer,
and not keep or deliver to anyone else, any and all notes, memoranda, documents
and, in general, any and all material relating to the Employer’s business.

                          (3)            That the Board of Directors of Employer
may from time to time reasonably designate other subject matters requiring
confidentiality and secrecy which shall be deemed to be covered by the terms of
this Agreement.

Page 2 of 7

--------------------------------------------------------------------------------



                 b.        In the event of a breach or threatened breach by the
Executive of the provisions of this paragraph 4.4, the Employer shall be
entitled to an injunction (i) restraining the Executive from disclosing, in
whole or in part, any information as described above or from rendering any
services to any person, firm, corporation, association or other entity to whom
such information, in whole or in part, has been disclosed or is threatened to be
disclosed; and/or (ii) requiring that Executive deliver to Employer all
information, documents, notes, memoranda and any and all other material as
described above upon Executive’s leave of the employ of the Employer. Nothing
herein shall be construed as prohibiting the Employer from pursuing other
remedies available to the Employer for such breach or threatened breach,
including the recovery of damages from the Executive.

                      c.        Executive hereby agrees that upon the execution
of this Agreement he will sign the Company’s standard forms of; Code of Conduct,
Confidentiality, Insider Trading Policy and Inventions agreements.

ARTICLE 5
TERMINATION OF EMPLOYMENT

         5.1        Termination.   The Executive's employment hereunder may be
terminated without any breach of this Agreement only under the following
circumstances:

                     1.           By Executive.   Upon the occurrence of any of
the following events, this Agreement may be terminated by the Executive by
written notice to Employer:

                                 (1)            if Employer makes a general
assignment for the benefit of creditors, files a voluntary bankruptcy petition,
files a petition or answer seeking a reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any law, or there
shall have been filed any petition or application for the involuntary bankruptcy
of Employer, or other similar proceeding, in which an order for relief is
entered or which remains undismissed for a period of thirty days or more, or
Employer seeks, consents to, or acquiesces in the appointment of a trustee,
receiver, or liquidator of Employer or any material part of its assets;

                                 (2)            the sale by Employer of
substantially all of its assets or a change of control of over 50% of Employer;

                                 (3)            a decision by Employer, approved
by the Board to terminate its business and liquidate its assets.

                   2.           Death.   This Agreement shall terminate upon the
death of Executive.

                   3.           Disability.   The Employer may terminate this
Agreement upon the disability of the Executive. Executive shall be considered
disabled (whether permanent or temporary) if he is incapacitated to such an
extent that he is unable to perform substantially all of his duties for Employer
that he performed prior to such incapacitation.

                   4.           Other Termination.   The Employer may terminate
the Executive’s employment hereunder for any reason.

Page 3 of 7

--------------------------------------------------------------------------------



         5.2        Notice of Termination.   Any termination of the Executive’s
employment by the Employer or by the Executive (other than termination pursuant
to subsection 5.1.2 above) shall be communicated by written Notice of
Termination to the other party.

         5.3        Date of Termination.   “Date of Termination” shall mean (i)
if the Executive’s employment is terminated by his death, the date of his death;
(ii) if the Executive’s employment is terminated for Other Termination event
(“Other Termination Event”), the date on which a Notice of Termination is
received by the Executive; and (iii) if the Executive’s employment is terminated
for any other reason stated above, the date specified in a Notice of Termination
by Employer or Executive, which date shall be no less than 30 days following the
date on which Notice of Termination is given.

         5.4        Compensation Upon Termination.

                     1.            Following the termination of this Agreement
pursuant to Section 5.1, the Executive shall be entitled to compensation only
through the Date of Termination; provided, however, that Executive may be
entitled to severance as set forth in this Section 5.4.

                     2.            Following the termination of this Agreement
pursuant to Section 5.1.2, Employer shall pay to Executive’s estate the
compensation which would otherwise be payable to Executive for the four months
following his death.

                     3.            In the event of disability of the Executive
as described in Section 5.1.3, if Employer elects to terminate this Agreement,
Executive shall be entitled to receive compensation through the Date of
Termination plus the compensation which would otherwise be payable to Executive
for the four months following such termination for his disability.

                     4.            If Executive is terminated by Employer for
any reason other than death or disability as set forth in this Article 5, then
Executive is entitled to severance payments equal to four months compensation
following the date of Termination, under this Agreement. Such amounts being
payable over such four month periods’ normal payroll cycles.

                     5.            If Executive terminates this Agreement as set
forth in Section 5.1.1., then Executive is entitled to severance payments equal
to four months compensation following the date of Termination, under this
Agreement. Such amounts being payable over such four month periods’ normal
payroll cycles.

         5.5        Other Termination Provisions.   Executive agrees that upon
termination of this Agreement and upon reasonable request by the Board of
Directors, Executive shall resign from any then effective Board, Officer or
Committee positions.

         5.6        Remedies.   Any termination of this Agreement shall not
prejudice any other remedy to which the Employer or Executive may be entitled,
either at law, equity, or under this Agreement.

Page 4 of 7

--------------------------------------------------------------------------------



ARTICLE 6
INDEMNIFICATION

        To the fullest extent permitted by applicable law, Employer agrees to
indemnify, defend and hold Executive harmless from any and all claims, actions,
costs, expenses, damages and liabilities, including, without limitation,
reasonable attorneys’ fees, hereafter or heretofore arising out of or in
connection with activities of Employer or its employees, including Executive, or
other agents in connection with and within the scope of this Agreement or by
reason of the fact that he is or was a director or officer of Employer or any
affiliate of Employer. To the fullest extent permitted by applicable law,
Employer shall advance to Executive expenses of defending any such action, claim
or proceeding. However, Employer shall not indemnify Executive or defend
Executive against, or hold him harmless from any claims, damages, expenses or
liabilities, including attorneys’ fees, resulting from the gross negligence or
willful misconduct of Executive. The duty to indemnify shall survive the
expiration or early termination of this Agreement as to any claims based on
facts or conditions which occurred or are alleged to have occurred prior to
expiration or termination.

ARTICLE 7
GENERAL PROVISIONS

         7.1        Governing Law.   This Agreement shall be governed by and
construed in accordance with the laws of the State of Colorado.

         7.2        Arbitration.   Any controversy or claim arising out of or
relating to this Agreement or the breach thereof shall be settled by arbitration
in the City and County of Denver, Colorado in accordance with the rules then
existing of the American Arbitration Association and judgment upon the award may
be entered in any court having jurisdiction thereof.

         7.3        Entire Agreement.   This Agreement supersedes any and all
other Agreements, whether oral or in writing, between the parties with respect
to the employment of the Executive by the Employer. Each party to this Agreement
acknowledges that no representations, inducements, promises, or agreements,
orally or otherwise, have been made by either party, or anyone acting on behalf
of any party, that are not embodied in this Agreement, and that no agreement,
statement, or promise not contained in this Agreement shall be valid or binding.

         7.4        Successors and Assigns.   This Agreement, all terms and
conditions hereunder, and all remedies arising herefrom, shall inure to the
benefit of and be binding upon Employer, any successor in interest to all or
substantially all of the business and/or assets of Employer, and the heirs,
administrators, successors and assigns of Executive. Except as provided in the
preceding sentence, the rights and obligations of the parties hereto may not be
assigned or transferred by either party without the prior written consent of the
other party.

         7.5                Notices.  For purposes of this Agreement, notices,
demands and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when delivered or mailed by
United States registered mail, return receipt requested, postage prepaid,
addressed as follows:

Page 5 of 7

--------------------------------------------------------------------------------



  Executive:
Robert F. Caspari, MD
2528 Pampas Court
Boulder, CO 80304


  Employer:
AspenBio Pharma, Inc.
Attn: President
1585 South Perry Street
Castle Rock, CO 80104
Fax: 303/ 798-8332


  With a copy to:
Theresa Mehringer
Burns, Figa & Will, P.C.
6400 South Fiddlers Green Circle
Englewood, CO 80111


or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

         7.6        Severability.   If any provision of this Agreement is
prohibited by or is unlawful or unenforceable under any applicable law of any
jurisdiction as to such jurisdiction, such provision shall be ineffective to the
extent of such prohibition without invalidating the remaining provisions hereof.

          7.7        Section Headings.   The section headings used in this
Agreement are for convenience only and shall not affect the construction of any
terms of this Agreement.

         7.8        Survival of Obligations.   Termination of this Agreement for
any reason shall not relieve Employer or Executive of any obligation accruing or
arising prior to such termination.

         7.9        Amendments.   This Agreement may be amended only by written
agreement of both Employer and Executive.

         7.10        Counterparts.   This Agreement may be executed in one or
more counterparts, each of which shall constitute an original but all of which,
when taken together, shall constitute only one legal instrument. This Agreement
shall become effective when copies hereof, when taken together, shall bear the
signatures of both parties hereto. It shall not be necessary in making proof of
this Agreement to produce or account for more than one such counterpart.

Page 6 of 7

--------------------------------------------------------------------------------



         7.11        Fees and Costs.   If any action at law or in equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorneys’ fees, costs and necessary
disbursements in addition to any other relief to which that party may be
entitled.

        IN WITNESS WHEREOF, Employer and Executive enter into this Executive
Employment Agreement effective as of the date first set forth above.


AspenBio Pharma, Inc. - "EMPLOYER"   By /s/ Daryl J. Faulkner
Name  Daryl J. Faulkner
Title  Executive Chairman
 
 
 
Robert F. Caspari, MD - "EXECUTIVE"   Signed  /s/ Robert F. Caspari
               Robert F. Caspari, Individually







Page 7 of 7

--------------------------------------------------------------------------------

